Citation Nr: 0730943	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-36 785	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel  
INTRODUCTION

The veteran had active military service from September 1966 
to August 1973 and June 1975 to April 1991, including service 
in the Republic of Vietnam from January 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The appellant testified before a Decision Review 
Officer (DRO) at the RO in March 2004. 


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in August 2002 due to metastatic medullary cancer of the 
thyroid to the lungs and liver ("medullary thyroid 
cancer").

2.  The veteran was not service-connected for any 
disabilities during his lifetime.  

3.  The veteran served in the Republic of Vietnam. 

4.  Medullary thyroid cancer was not shown in service, was 
not shown within one year post-service, and there is no 
competent medical evidence linking the veteran's cause of 
death with his period of active service, to include in-
service exposure to herbicides.

CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in letters dated in October 2002 
and May 2005.  Collectively, these letters informed her to 
send any pertinent evidence in her possession, informed her 
of the evidence required to substantiate the claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  The RO further 
provided her with the reasons and bases for the denial in the 
May 2003 rating decision, November 2003 statement of the 
case, and supplemental statements of the case dated in April 
2004 and April 2005. Therefore, the Board finds that she was 
provided with the notice required by the VCAA.

All available evidence pertaining to the claim has been 
obtained.  The claims folder contains numerous service 
medical records, private medical records and reports, VA 
medical records, certificate of death, and statements and 
testimony  from the appellant in support of her claim.  A VHA 
opinion was also obtained in this case.  The Board finds that 
VA has satisfied its duty to notify and to assist.  38 C.F.R. 
§ 3.159.  All obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to her claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the claim, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Cause of Death

The appellant claims service connection for the cause of the 
veteran's death. 

A certificate of death showed that the veteran died in August 
2002.  The immediate cause of death was medullary thyroid 
cancer.  No underlying causes were noted.  The veteran was 
not service-connected for any disabilities during his 
lifetime.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  A service- 
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, the 
veteran was not service-connected for any disabilities at the 
time of his death.  Thus, it would not generally be 
reasonable to hold that a service- connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2006).

Service connection may be granted for disease resulting from 
disease or injury incurred in or aggravated by service, 38 
U.S.C.A. § 1110 including a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records do not reflect 
complaints, treatment or diagnosis involving medullary 
thyroid cancer.  VA examination report dated in December 1993 
also did not show evidence of medullary thyroid cancer; 
however, a finding of lipomata was noted.  A February 1994 VA 
clinical record noted a brief clinical history of lesion from 
the left forearm.  The lesion was removed and the diagnosis 
was lipoma of the left forearm, excision.  A March 1994 VA 
follow-up record noted that the prognosis was shown as 
"good."  There was no reference medullary thyroid carcinoma 
in these treatment records.  

When a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  In this case, no diagnosis of 
medullary thyroid cancer is noted until approximately 10 
years following separation from service.  The first diagnosis 
of medullary thyroid carcinoma was noted in an October 2001 
Bone Marrow Report.  Therefore, service connection on this 
presumptive basis does not apply.  Id.  

In her service connection claim for cause of death, the 
appellant asserts that the veteran's cause of death was 
related to exposure to herbicide agents in the Republic of 
Vietnam.  

Under specified circumstances, presumptive service connection 
may be granted for certain diseases associated with herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309(d), (e) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  See 
Notice, 72 Fed. Reg. 32395-32407 (2007).

Upon review, the fact that the veteran had service in Vietnam 
is undisputed. Nevertheless, the veteran's medullary thyroid 
cancer is not a disability recognized by the Secretary as 
warranting a presumption of service connection.  38 C.F.R. § 
3.309(e). 

While the appellant is not entitled to service connection on 
a presumptive basis due to herbicide exposure, the appellant 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub. nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-161 (1997).

There are three etiological opinions addressing whether the 
veteran's medullary thyroid cancer was caused by his exposure 
to herbicide agents: an April 2004 private medical statement 
from Dr. K.; a February 2007 private medical statement from 
Dr. G. and; a July 2007 VHA examination report 

It is the responsibility of the Board to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  A factor to consider in assessing the probative 
value of a medical opinion is the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).

In the April 2004 statement, Dr. K. indicated that he treated 
the veteran for a very aggressive medullary carcinoma of the 
thyroid.  Dr. K. indicated that since sarcoma was on the list 
of presumptive cancers for service connection, it would be 
reasonable to consider medullary carcinoma.  However, Dr. K. 
stated that he had no evidence that medullary carcinoma 
should be on the list.  Nonetheless, the veteran had an 
unusually aggressive medullary carcinoma.  Based on this, Dr. 
K. opined that would be very reasonable to wonder if this was 
a manifestation of his previous herbicide exposure.  

The Board finds Dr. K's medical opinion to be of little 
probative value.  It does not appear that Dr. K reviewed the 
claims file in forming an opinion.  Further, the opinion is 
expressed in terms of "wonder" without giving any degree of 
medical certainty.  Therefore, this is opinion is speculative 
in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
In addition, Dr. K. specifically states that he has no 
evidence to support his conclusion.  Finally, the record 
shows a report of contact with the Dr. K. in June 2004 where 
Dr. K. indicated that he could not say that it was at least 
as likely as not a relationship between the veteran's 
medullary thyroid carcinoma and herbicide exposure. 

A February 2007 opinion from Dr. G. noted that the exact 
cause of thyroid cancer is not known; however, people who 
have been exposed to a lot of radiation have a greater chance 
of developing thyroid cancer.  Dr. G. discussed a number of 
carcinogen studies in the report.  In sum, Dr. G. indicated 
that although a definite casual relationship has not yet been 
established for many malignancies, sufficient data associates 
Agent Orange with certain cancers and many other conditions.  
The occurrence of thyroid cancer in a young individual with 
no known risk factors, suggests that it is at least as likely 
as not that Agent Orange exposure could be a contributory 
cause of the thyroid cancer and his subsequent demise.  

A VHA report was prepared in July 2007.  Here, the physician 
indicated that medullary thyroid cancer is known to be 
neuroendocrine tumor of the parafollicular or C cells of the 
thyroid gland.  This cancer accounts for approximately 3-5 
percent of thyroid cancers.  The typical age of presentation 
is in the fifth or sixth decades.  In most patients, the 
disease had already metastasized at the time of diagnosis, 
being a very aggressive tumor.  

The VHA physician noted that thyroid cancer of any type is 
not included in the list of presumptive conditions for 
herbicide exposure and there is not sufficient or 
limited/suggestive evidence of a relationship in the 
scientific literature.  After extensive review of the 
literature, herbicide exposure has not been reported to be 
associated with causation of medullary cancer of the thyroid.  
Based upon the above, the physician opined that it is less 
likely that the veteran's thyroid cancer is related to 
herbicide exposure while on active duty.  
 
Upon review, the reports from Dr. G and the VHA physician 
agree that there is no medical evidence of a relationship 
between thyroid cancer, including medullary thyroid 
carcinoma, and herbicide exposure.  Dr. G.'s opinion relating 
the veteran's carcinoma to herbicide exposure is based, in 
part, on the fact that the veteran was young individual with 
no known risk factors, which is disputed by the VHA physician 
who indicated that the typical age of presentation for 
medullary thyroid cancers was in the fifth and sixth decade.  
The veteran contracted medullary thyroid cancer in his 
fifties.  The VHA physician's opinion is supported by the 
finding that there is not sufficient or limited/suggestive 
evidence of a relationship between the medullary thyroid 
cancer and herbicide exposure in the scientific literature.  
This fact is not disputed in the report from Dr. G.  The 
Board acknowledges Dr. G's opinion that Agent Orange 
"could" be a contributing factor; however, the overall 
evidence supports the conclusion that there is less than a 
50% probability of such a relationship.    

Based upon the above, the Board finds that medical evidence 
fails to show an etiological  relationship between the 
veteran's medullary thyroid cancer and herbicide exposure.  
38 C.F.R. § 3.303(d).    

The Board has respectfully considered the appellant's 
assertions that the veteran's medullary thyroid cancer, which 
caused the veteran's death, was due to active service, 
including herbicide exposure.  She also intimated in her 
substantive appeal that the veteran's condition was 
misdiagnosed as chronic fatigue syndrome until October 2001, 
when he was diagnosed with medullary thyroid carcinoma.  
However, the appellant has not shown that she possesses the 
expertise to give an opinion regarding medical causation or 
diagnosis, and her statements on such matters do not 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The preponderance of the competent medical 
evidence indicated no relationship between herbicide exposure 
and the veteran's cause of death.  

Taking into account all relevant evidence, the Board finds 
that the cause of the veteran's death was not of service 
origin, and is not causally related herbicide exposure.  

As the preponderance of the competent evidence of record is 
against her claim for entitlement to service connection for 
the cause of the veteran's death, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


